Citation Nr: 0206618	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  97-03 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for chronic low back 
strain, currently rated as 20 percent disabling. 


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from May 1972 to May 
1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in November 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which denied an 
increased rating for the veteran's service-connected chronic 
low back strain.  The veteran entered notice of disagreement 
with this decision in December 1996; the RO issued a 
statement of the case in December 1996; and the veteran 
entered a substantive appeal, on a VA Form 9, which was 
received in January 1997.  

This case was remanded by the Board in February 1998 and June 
1999 for additional development, including additional VA 
examination.  That development has been completed and the 
case returned to the Board. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal has 
been obtained; the RO has notified the veteran of the 
evidence needed to substantiate the appealed increased rating 
claim addressed in this decision, obtained all relevant 
evidence designated by the veteran, and provided her VA 
medical examinations in order to assist in substantiating her 
claim for VA compensation benefits.

2.  The veteran's service-connected chronic low back strain 
is primarily manifested by mild degenerative joint disease at 
the mid and lower lumbar spine, muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in 
the standing position, and not more than moderate limitation 
of motion of the lumbar spine, including due to painful 
motion, weakness, and stiffness. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
service-connected chronic low back strain have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Codes 5003, 5292, 5295 (2001); 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this appellant's case, the requirements 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations have been met.  

In the rating decision, statement of the case, and 
supplemental statement of the case, the RO advised the 
appellant of what must be demonstrated to establish an 
increased rating for her service-connected chronic low back 
strain.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
which might be relevant to the appellant's claim, and the 
appellant has not identified any additional treatment records 
or other evidence which has not been obtained.  The appellant 
indicated that treatment for the low back strain disability 
had been only with VA.  Upon remand by the Board, the RO 
requested and received the veteran's records from the U.S. 
Social Security Administration (SSA). 

The veteran was afforded VA compensation examinations with 
opinions regarding the degree of disability manifested by her 
service-connected chronic low back strain and whether the low 
back disability involved intervertebral disc syndrome.  The 
Board remanded this case in February 1998 and June 1999 for 
additional development, including VA examination and medical 
opinion.  Accordingly, no further notice to the appellant or 
assistance in acquiring additional evidence is required by 
the new statute and regulations.  

Disability ratings are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  All 
potentially applicable regulations must be applied, including 
38 C.F.R. §§ 4.1, 4.2, and 4.10, which require that the 
entire recorded history be reviewed with an emphasis on the 
effects of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Not all disabilities will show all 
the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21 (2001).  The higher of two 
ratings will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59. 

The evidence in this case reflects that a 10 percent rating 
under Diagnostic Code 5295 for chronic low back strain has 
been in effect from June 1992, and a 20 percent rating under 
Diagnostic Code 5295 has been in effect from June 1995.  In 
November 1996, the veteran entered a claim for increased 
rating.  She contends generally that her chronic low back 
strain has increased in severity.  The veteran specifically 
contends that she has low back pain, which causes limitation 
of ranges of motion of the lumbar spine and fatigue with 
prolonged sitting or standing.  In a February 1998 Statement 
in Support of Claim, the veteran wrote that she had low back 
pain which had not been relieved by three epidural 
injections.  

Diagnostic Code 5295 provides that for a lumbosacral strain 
with muscle spasm on extreme forward bending, and unilateral 
loss of lateral spine motion in the standing position, a 20 
percent rating is warranted.  For a severe lumbosacral 
strain, manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, a marked 
limitation of forward bending in the standing position, a 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a maximum 
schedular rating of 40 percent is warranted.  38 C.F.R. 
§ 4.71a. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath, 
1 Vet. App. 589, the Board has reviewed the service medical 
records and all other evidence of record pertaining to the 
history of the veteran's service-connected chronic low back 
strain.  The Board has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue, as this is a claim for increased 
rating.  The present disability level is the primary concern 
and past medical reports do not take precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The evidence in this case includes VA outpatient treatment 
records, which reflect complaints of chronic low back pain 
and various treatments, including medication, a TENS unit, 
and epidural injections.  For example, in October 1996 the 
veteran complained of low back pain, and was noted to walk 
with an antalgic gait.  VA examination reports and outpatient 
treatment records also reflect a diagnosis of degenerative 
joint disease of the lumbar spine, with spinal stenosis at 
L3-4 and L4-5, and radiating right leg pain.  VA treatment 
records also reflect that the veteran's complaints of fatigue 
have been associated with disorders other than her service-
connected low back disability, which include anemia. 

A November 1996 CT scan of the lumbar spine revealed 
degenerative concentric stenosis of the central spinal canal 
at L4-5 and L3-4.  A January 1998 imaging profile of the 
lumbosacral spine revealed minimal degenerative change at L3-
4.  A magnetic resonance imaging (MRI) revealed minimal 
spinal stenosis at L3-4 and L4-5 secondary to disc bulging 
and facet degeneration, and minimal disc bulging at L5-S1. A 
May 1997 MRI revealed mild degenerative concentric stenosis 
of the central spinal canal at L3-4 and L4-5.  

SSA records include a disability consultation by a medical 
doctor.  The pertinent findings in that consultation include 
that the veteran had chronic back pain and degenerative disc 
disease of the lumbar spine.  The examiner indicated that the 
exertional limitations were lifting or carrying no more than 
20 pounds occasionally, lifting or carrying no more than 10 
pounds frequently, ability to stand, walk, and sit for 6 
hours, and unlimited ability to push or pull.  The examiner 
indicated only occasional postural limitations, such as 
climbing, balancing, stooping, kneeling, crouching, and 
crawling.  No manipulative limitations, including for 
reaching in all directions, handling, fingering, and feeling, 
were indicated.  

Examination in May 1997 noted subjective reporting of 
positive straight leg raising at 70 degrees on the right, 
with no tenderness of the low back, and a decreased pinprick 
sensation on the right L5 and S1 dermatome distribution.  The 
assessment was right L5 and S1 radiculopathy secondary to L3-
4 and L4-5 spinal stenosis.  

A May 1998 VA examination of the spine reflects that the 
veteran was using a cane inconsistently with her gait, with 
point tenderness to palpation overlying the right paraspinal 
lumbar region.  Ranges of motion of the lumbar spine were 90 
degrees in forward flexion, but with negative straight leg 
raising, 20 degrees in extension bilaterally, 40 degrees in 
lateral bending, and 40 degrees in rotation bilaterally.  The 
diagnosis was mild degenerative disc disease over the lumbar 
region.  A May 1998 VA examination of the brain and spinal 
cord resulted in the impression of lumbago and chronic low 
back strain without evidence of peripheral neuropathy, 
radiculopathy, or myelopathy.  A July 1998 addendum to the 
May 1998 examination indicates that there is instability and 
pain down the right side with further flexion (than 90 
degrees), positive for listing of the spine to the opposite 
side, there is weakness with the right leg dragging, and the 
veteran has one-half as much range of motion during a flare-
up. 

VA outpatient treatment records dated from March 1998 to 
August 1999 reflect that in March 1998 the veteran complained 
of problems walking due to her feet hurting for the previous 
year.  A June 1998 entry reflects the veteran's complaints of 
"severe" low back pain two weeks before which had improved 
significantly to only some discomfort with moving and 
ambulation with radiation into the legs, greater on the 
right, with no numbness.  Objective findings in June 1998 
were minimal discomfort to pressure over the spine, assessed 
as resolving back pain.  X-ray examination in July 1998 
revealed previously noted mild degenerative joint disease at 
the mid and lower lumbar spine, and straightening of the 
lumbar spine which could be secondary to muscle spasm, with 
no other abnormalities detected

An October 1999 VA spine examination noted the history of low 
back disability, including past treatment, that the veteran 
reported having a cane and brace but did not bring either to 
the examination, and the veteran's complaints of chronic 
(daily) low back pain, weakness, stiffness, lack of 
endurance, and right leg radicular pain.  The veteran 
reported that she had two or three flare-ups per month which 
lasted approximately two to three days each.  Physical 
examination revealed a mildly antalgic gait, no tenderness of 
the paravertebral musculature, and no listing to one side.  
Ranges of motion of the lumbar spine were recorded as 90 
degrees in flexion, 30 degrees in extension bilaterally, 30 
degrees in left lateral bending, and 20 degrees in right 
lateral bending.  The examiner noted that the veteran had a 
positive straight leg raise at 45 degrees when supine, but 
was then able to obtain a straight leg raise of 90 degrees 
without difficulty.  Pain with ranges of motion was noted at 
the extremes of extension, and appeared to be painful when 
trying to forward flex beyond 90 degrees.  The impression was 
mechanical low back pain.  The examiner opined that, although 
the veteran had subjective symptoms of radiculopathy, he did 
not see objective symptoms of radiculopathy.  

An October 1999 VA brain and spinal cord examination revealed 
frequent grimaces as the veteran moved about the examining 
table, with no muscle tightness or muscle tenderness, except 
on palpation of the sacroiliac region bilaterally.  Ranges of 
motion of the back were described as full, but with 
complaints of pain; normal straight leg raising was to 85 or 
90 degrees bilaterally, with grimaces and expression of pain 
behavior on straight leg raising.  The right leg numbness 
reported by the veteran did not conform to either a 
peripheral nerve or a nerve root distribution.  The 
impression was no evidence of a nerve root or a peripheral 
nerve impairment as a part of the chronic lumbosacral back 
pain.  The examiner noted that the veteran's low back pain 
was not episodic, but was daily and chronic.  

After a review of all the evidence, the Board finds that the 
veteran's service-connected chronic low back strain is 
manifested by muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion in the standing 
position, and not more than moderate limitation of motion of 
the lumbar spine, including due to painful motion, weakness, 
and stiffness.  This symptomatology is encompassed by the 20 
percent schedular rating of the veteran's low back strain 
under Diagnostic Code 5295, which contemplates lumbosacral 
strain, painful motion of the lumbar spine, muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in the standing position.  38 C.F.R. § 4.71a. 

While the veteran has reported that she experiences flare-ups 
of the low back disability, the treatment records and medical 
opinion evidence do not reflect exacerbations of low back 
symptomatology of sufficient significance to warrant a higher 
rating.  Treatment records show various treatments for what 
was noted to be chronic and daily low back pain, sometimes 
with improvement and at other times with little improvement.  
The VA examiner in October 1999 concluded that the veteran's 
low back pain was not episodic, but was daily and chronic.  
In this regard, the Board notes the opinion in the July 1998 
addendum to the May 1998 examination that the veteran has 
one-half as much range of motion during a flare-up.  This 
opinion, however, is derived largely from the veteran's own 
reporting of flare-ups, which is unsupported by objective 
findings.  

The veteran's subjective reporting of symptomatology is not 
shown to be credible, as it has been inconsistent with the 
objective clinical findings of record.  For example, the May 
1998 VA examination noted that the veteran was using a cane 
inconsistently with her gait, and the veteran's subjective 
complaints of radiculopathy were unsupported by the clinical 
findings.  The veteran inconsistently reported complaints to 
the examining VA physician in October 1999, as evidenced by 
the discrepancy between the results of positive straight leg 
raise in a supine position and negative straight leg raise in 
a sitting position at the same examination.  The October 1999 
VA brain and spinal cord examination found that the right leg 
numbness as reported by the veteran did not conform to either 
a peripheral nerve or a nerve root distribution.  

The next higher 40 percent rating for chronic low back strain 
is not warranted in this veteran's case because the credible 
evidence of record does not demonstrate low back disability 
which more nearly approximates severe lumbosacral strain.  
The veteran's chronic low back strain is not manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, a marked limitation of forward bending in 
the standing position, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a.  While a July 1998 VA addendum 
appears to have included listing of the spine to the opposite 
side as a clinical finding, this finding is unsupported by 
any of the X-ray findings (including the July 1998 X-ray 
finding of straightening of the lumbar spine), or VA 
examination reports, including the subsequent October 1999 VA 
examination report which specifically found that there was no 
listing of the spine.   While the veteran has arthritic 
changes, these are characterized as mild, and the evidence 
does not demonstrate any abnormal mobility on forced motion. 

In reaching this decision, the Board has considered the 
veteran's written assertions of painful motion of the low 
back.  The evidence reflects that the veteran has daily 
chronic low back pain.  The Board finds that the veteran's 
general characterizations of pain and limitation of motion 
and function of her low back are outweighed by the more 
specific clinical findings and measures of range of motion of 
the lumbar spine, including clinical findings which 
demonstrate ranges of motion of the lumbar spine of 90 
degrees in flexion (with pain beginning at 90 degrees in 
flexion), 30 degrees in extension bilaterally, 30 degrees in 
left lateral bending, and 20 degrees in right lateral 
bending.  The credible evidence reflects that the veteran has 
normal straight leg raising to 85 or 90 degrees bilaterally 
before limited by pain.  While the veteran had grimaces and 
expression of pain behavior on straight leg raising at one VA 
examination in October 1999, the other October 1999 VA 
examination reveals that the pain in flexion did not begin 
until about 90 degrees in flexion.  As indicated above, the 
Board finds the veteran's subjective reporting of painful 
motion not to be credible because it is shown to be 
inconsistently reported and is contradicted by the clinical 
findings.  With regard to the report of painful motion at 90 
degrees in flexion and pain at 30 degrees in extension, 
painful motion is considered limited motion only from the 
point that pain actually sets in; functional loss due to pain 
is to be rated at the same level as the functional loss where 
motion is impeded.  Schafrath at 592; VAOPGCPREC 9-98.  

In this veteran's case, Diagnostic Code 5295 is the most 
appropriate diagnostic code for rating based on limitation of 
motion of the lumbar spine.  Limitation of motion, including 
due to painful motion, is a part of the rating criteria under 
Diagnostic Code 5295; therefore, limitation of motion may not 
be rated under both Diagnostic Code 5295 and Diagnostic Code 
5292.  See 38 C.F.R. § 4.14 (the evaluation of the same 
disability or manifestation under various diagnoses is to be 
avoided).  The Board has nevertheless considered all 
potentially applicable diagnostic codes to determine if a 
rating under any other diagnostic code would result in a 
rating more favorable to the veteran.  

The Board notes that the veteran's low back disability 
encompasses degenerative arthritis of the mid and lower 
lumbar spine.  Diagnostic Code 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of 


limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a.  Diagnostic Code 5292 provides that, where there is 
moderate limitation of motion of the lumbar spine, a 20 
percent rating will be assigned.  For severe limitation of 
motion of the lumbar spine, a 40 percent rating, the maximum 
schedular rating, will be assigned.  38 C.F.R. § 4.71a.  

With regard to the consideration of the low back strain under 
Diagnostic Codes 5003-5992, the veteran would not be entitled 
to a rating for chronic low back strain in excess of 20 
percent because, even with considerations of painful motion, 
weakness, and stiffness, the evidence does not demonstrate 
limitation of motion or function which more nearly 
approximates severe limitation of motion of the lumbar spine 
as contemplated by a 40 percent rating under Diagnostic Code 
5292.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202.  As 
indicated, the evidence demonstrates ranges of motion of the 
lumbar spine of 90 degrees in flexion (with pain beginning at 
90 degrees in flexion), 30 degrees in extension bilaterally 
(with pain beginning at 30 degrees), 30 degrees in left 
lateral bending, and 20 degrees in right lateral bending.  

Diagnostic Code 5293 provides that, for severe intervertebral 
disc syndrome with recurrent attacks and intermittent relief, 
a 40 percent rating is to be assigned.  For moderate 
intervertebral disc syndrome, with recurring attacks, a 20 
percent rating is to be assigned.  38 C.F.R. § 4.71a.  A 
rating under Diagnostic Code 5293 is based on intervertebral 
disc syndrome and involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
vertebrae of the spine.  

The Board finds that a rating is not warranted under 
Diagnostic Code 5293, for intervertebral disc syndrome, 
because the evidence does not demonstrate that the veteran 
has intervertebral disc syndrome.  Notwithstanding the 
veteran's subjective complaints of neuropathy and 
radiculopathy, the evidence shows that she does not have 
intervertebral disc syndrome. Earlier diagnoses of 
radiculopathy or complaints of numbness or neuropathy were 
not later supported by further testing and the 


specific clinical findings, including on the most recent VA 
examination in October 1999.  For example, a September 1992 
VA spine examination noted the veteran's history which was 
consistent with radicular involvement, but no clinical 
findings to support radicular involvement were found on 
examination.  A June 1995 VA examination revealed no signs of 
radiculopathy, with normal motor and sensory examination 
results.  July 1996 X-rays were interpreted as showing normal 
alignment of the spine.  A November 1996 diagnosis was 
mechanical low back pain with radiculopathy, but this was 
based on an earlier treatment note, which included the 
veteran's subjective reporting of lower extremity numbness 
and radiating pain.  A January 1998 outpatient care note 
assessed lumbar radiculitis and chronic low back pain, based 
on the veteran's previous subjective reporting of radiating 
right leg pain and left wrist tingling and diagnoses which 
included lumbar radiculitis.  A May 1998 VA examination of 
the brain and spinal cord resulted in the impression of 
lumbago and chronic low back strain without evidence of 
peripheral neuropathy, radiculopathy, or myelopathy.  A July 
1998 X-ray did not reveal loss of joint space or any evidence 
of intervertebral disc syndrome.  The October 1999 VA spine 
examiner opined that, although the veteran had subjective 
symptoms of radiculopathy, he did not see objective symptoms 
of radiculopathy.  The October 1999 VA brain and spinal cord 
examination found that the right leg numbness as reported by 
the veteran did not conform to either a peripheral nerve or a 
nerve root distribution; this resulted in the impression that 
there was no evidence of a nerve root or a peripheral nerve 
impairment as a part of the chronic lumbosacral back pain.  

For these reasons, the Board finds that the criteria for a 
rating in excess of 20 percent for service-connected chronic 
low back strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 
5003, 5292, 5295; 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  



In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this case, there has been no showing 
that the veteran's service-connected chronic low back strain 
disability has independently caused marked interference with 
employment, necessitated frequent periods of hospitalization, 
or otherwise rendered impracticable the regular schedular 
standards for rating low back disability.  In this regard, 
the Board notes that the SSA determined that the veteran's 
disabilities rendered her disabled according to SSA 
disability standards.  The evidence reflects that the 
physical impairments considered by SSA included not only the 
low back strain, but hypertension and headaches as well.  The 
rating criteria used by SSA, while pertinent to the 
adjudication of a claim for VA benefits, are not controlling 
for VA purposes.  Collier v. Derwinski, 1 Vet. App. 413 
(1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The 
Board has considered the specific clinical findings which 
were a part of the report.  In the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
increased rating issue on appeal, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this matter 
on that basis.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 
38 C.F.R. § 3.102.


ORDER

An appeal for a rating in excess of 20 percent for chronic 
low back strain is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

